This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 34,329

 5 DAVID GONZALES JR.,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Christina P. Argyers, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Vicki W. Zelle, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    Defendant has appealed from convictions for DWI and failure to maintain lane.
 1 We previously issued a notice of proposed summary disposition in which we proposed

 2 to uphold the convictions. Defendant has filed a memorandum in opposition. After

 3 due consideration, we remain unpersuaded. We therefore affirm.

 4   {2}   Because the pertinent background information and applicable principles have

 5 previously been set out at length, we will avoid unnecessary repetition here, and

 6 instead focus on the content of the memorandum in opposition.

 7   {3}   By his first issue Defendant renews his challenge to the denial of his motion to

 8 suppress, contending that the officer who initiated the traffic stop lacked reasonable

 9 suspicion. [MIO 11-15] However, the officer’s observation of swerving and crossing

10 lane lines without signaling, as well as Defendant’s near-collision with a curb,

11 supported the stop. [MIO 2] See, e.g., State v. Salas, 2014-NMCA-043, ¶¶ 2, 12-16,

12 321 P.3d 965 (concluding that similar observations supported legitimate and

13 reasonable suspicion that lane and turn-related traffic offenses had occurred, thereby

14 justifying the stop). Although we understand Defendant to suggest that we should

15 limit or depart from Salas in this case, we decline the invitation.

16   {4}   By his second issue Defendant renews his challenge to the sufficiency of the

17 evidence to support his conviction for failure to maintain lane. [MIO 15-18] See

18 generally NMSA 1978, § 66-7-317(A) (1978) (“[A] vehicle shall be driven as nearly

19 as practicable entirely within a single lane and shall not be moved from such lane until


                                               2
 1 the driver has first ascertained that such movement can be made with safety[.]”).

 2 However, the officer’s testimony that he observed Defendant repeatedly swerve out

 3 of his lane of traffic supplies an adequate basis for the conviction. [MIO 2] Insofar as

 4 the pertinent provision requires vehicles to be driven “entirely within a single lane[,]”

 5 id., Defendant’s repeated swerving outside the lane clearly constitutes a violation.

 6 Although Defendant suggests that the absence of adverse impact upon other motorists,

 7 such as side-swiping or collision, renders Section 66-7-317(A) inapplicable, the

 8 language requiring lane movements to be made only after ascertaining that such

 9 movements can be made with safety is broad enough to encompass situations such as

10 this, where the officer’s vehicle was situated behind Defendant’s vehicle at the time.

11 [MIO 2-3] See, e.g., Salas, 2014-NMCA-043, ¶¶ 13-14 (observing that an officer

12 driving behind a defendant who crossed the lane lines was affected by the movements

13 of the defendant’s vehicle, such that Section 66-7-317(A) applied). Finally, although

14 Defendant suggests that Salas is inapposite insofar as it dealt with a question of

15 reasonable suspicion as opposed to evidentiary sufficiency, the reasoning therein is

16 highly persuasive, and supplies clear support for the ultimate result in this case. See

17 id. ¶ 16 (“It is reasonably likely that had Defendant been cited for violating both

18 lane-change and turn-related traffic offenses, he could have been convicted of the

19 offenses.”). We therefore reject Defendant’s assertion of error.


                                               3
1   {5}   Accordingly, for the reasons stated in our notice of proposed summary

2 disposition and above, we affirm.

3   {6}   IT IS SO ORDERED.

4                                            ________________________________
5                                            TIMOTHY L. GARCIA, Judge

6 WE CONCUR:


7 _______________________________
8 JAMES J. WECHSLER, Judge


 9 _______________________________
10 J. MILES HANISEE, Judge




                                         4